 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuper Vain Stores,Inc. and General Drivers &Helpers Union,Local 554,affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America. Cases17-CA-12329 and 17-CA-1234231March 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 11 April 1985 Administrative Law JudgeDonald R. Holley issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelations Board has delegat-ed its authority in the proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders thatthe Respondent,Super ValuStores, Inc., Omaha,Nebraska, itsofficers,agents,successors,and assigns, shall take the action setforth in the Order.Anne G.Purcell,Esq.,for the General Counsel.A. Stevenson Bogue,Esq. (McGrath,North,O'Malley &Kratz,P.C.),for theRespondent.MaynardH.Weinberg,Esq. (Weinberg&Weinberg,P.C.),for the Charging Party.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Onoriginal charges filed by the Union in Cases 17-CA-12329 and 17-CA-12342 on September 17 and Septem-ber 28, 1984,' respectively, the Regional Director forRegion17 of the National LaborRelationsBoard (theBoard)issued a complainton November 26 which al-leged,in substance, that Super Valu Stores, Inc. (the Re-spondent) violated Section 8(a)(1) and (5) of the NationalLaborRelationsAct (the Act) in September 1984 by re-fusing to furnish the Union with certain specified pur-chase and/or sales agreementsand an employee hand-book which are allegedly relevant to the Union's func-tion as the bargainingrepresentative of certain of Re-spondent'semployees.By timely answer, Respondentdenies it has engagedin the unfair labor practicesallegedin the complaint.The case was heard in Omaha, Nebraska, on Decem-ber 11, 1984. All parties were presentand were permit-'All dates herein are 1984 unless otherwise indicatedled full opportunity to participate. On the entire record,including the briefs filed by counsel,and from my obser-vation of the demeanor of the witnesses, when they gavetestimony,Imake the followingFINDINGS OF FACT1. JURISDICTIONSuperValu Stores,Inc.,aDelaware corporation,admits that from November 1982 until September 21,1984,itwas engaged in the nonretail sale and distributionof groceries at a distribution center located in Omaha,Nebraska.Additionally,itadmits that,during thatperiod, its annual sales and purchases to and from cus-tomers and suppliers located outside the State of Nebras-ka exceeded $50,000.Respondent admits, and I find, thatat all times material,ithas been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.STATUS OF LABOR ORGANIZATIONIt is admitted, and Ifind,that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn November 28, 1982, Respondent obtained a whole-sale grocery distribution center located at 4206 South108th Street, Omaha, Nebraska, which had previouslybeen operated by a food chain named Hinky Dinky.Under the terms of the purchase agreement,Respondentwas entitled to require Cullum Companies, HinkyDinky's parent corporation, to repurchase the facility ifHinky Dinky's volume of purchases from the distributioncenter were not maintained at a given level.For some time prior to the above-described transac-tion, certain Hinky Dinky employees at the distributioncenter had been represented by Local 554. When it ob-tained the facility, Respondent honored and abided bythe then subsisting collective-bargaining agreement be-tween Hinky Dinky and the Union. In February 1983,the agreement was renegotiated.The new agreement,which became effective on February 6, 1983, and con-tains an expiration date of February 8, 1986,was placedin the record as Joint Exhibit 1.Inmid-August 1984, Thomas McFarland, secretary-treasurer of Local 554, telephoned John Prior, Respond-ent's vice president, labor relations, to inquire whether arumor that Respondent was going resell the Omaha dis-tribution center to Hinky Dinky was true. Prior, whowas unawareof any suchintention,toldMcFarland hewould check the matter out and call him back. Prior sub-sequently called McFarland and told him the rumor wastrue.McFarland then asked if Prior knew to whomHinky Dinky intended to sell the facility, and Prior toldhim he did not know but would let him know if hefound out. McFarland then indicated he would like tohave a copy of the 1982 contract by which Respondentobtained the distribution center and would like a copy ofthe agreement whereby Respondent conveyed the prop-279 NLRB No. 5 SUPERVALU STORESerty back to Hinky Dinky. Prior told him he did notthink that would present a problem but he would have tocheck with his legal department.Prior testified that, on several occasions during lateAugust and early September,McFarland telephoned toask if he knew whether certain potential purchasers ofthe distribution center were going tobuy it.Prior in-formed him he had talked to some people in HinkyDinky, but they were being close-mouthed and wouldnot tell him anything.During the same period, Jerry Younger, the Local'spresident,indicated he contacted the Union's representa-tive,who was with the Central Conference of Teamsters,to ascertain whether he knew to whom Hinky Dinkywas going to sell the distribution center. Younger indi-cated the representative contacted someonewith theCullum Companies and thereafter informed him Cullumdid not know at that time to whom they would be sell-ing the distribution center.On August 15, Younger met with Jim Showalter, Re-spondent's vice president of personnel, and the Omahadivision president, Ken Kegerreis,and the latter formallyinformed him that Respondent was going to exercise itsoption to require Hinky Dinky to repurchase the Omahadistribution center because Hinky Dinky had failed tofulfill its agreement to purchase a given volume of gro-ceries through the distribution center and it had failed toconstruct a new facility as required by the 1982 purchaseagreement.By letter dated August 28, Prior formally notifiedMcFarland and Local 554 that Respondent intended tosell the Omaha distribution center to the Cullum Compa-nies,Hinky Dinky's parent company. In the letter Priorindicated the bargaining unit employees' last day of workwould be September 25, and he offered to meet with theUnion at their mutual convenience to discuss the impactof Respondent'sdecision to sell on the bargaining unitemployees.Thereafter, in early September, McFarland telephonedPrior to complain that he had not received copies of the1982 and 1984 purchase and/or sales agreements he hadrequested. Prior informed him his legal department hadadvised him Respondent would not give the documentsto the Union because they were private documents be-tween two parties. Prior indicated Respondent preferredthe Union obtain the documents from Cullum. McFar-land replied he still needed the documents and Prior sug-gested he request them in writing,indicatinghe woulddeny the requestinwriting.Prior indicated he felt theyshould meet to talk about the effects of the closing, andcarry through with the documents matter as a separateissue.By letter dated September 10, authored by Prior, Re-spondent formally refused to furnish the Union withcopies of the purchaseagreementsbetween it and theCullum Companies,indicating that such agreements "areagreements between two private parties." In the letterPrior again indicated Respondent'swillingness to discussthe impact of Respondent's termination decision.During the week of September 10, Prior telephonedMcFarland to advise him Respondent would close theOmaha warehouse on September 21, rather than Septem-23ber 25. A meeting was scheduled for September 18 inOmaha.On September 18, the parties met at the Teamstersbuilding inOmaha.Representing theUnionwere:McFarland,MaynardWeinberg,itsattorney;WaltThompson, chief steward; Jerry Younger, president ofLocal 554;and Elmer Davis,business agent.Represent-ing Respondent were:Prior; Jim Showalter,vice presi-dent personnel;and Ed Gesic,distribution center manag-er.McFarland and Weinberg were the principal spokes-men for the Union,and Prior was the spokesman for Re-spondent. Younger, Thompson, Weinberg, and Prior de-scribed what occurred during the meeting when they ap-peared as witnesses.Although their recollections differedsomewhat,a composite of their testimony reveals the fol-lowing occurred.At the outset of the meeting,McFarland again request-ed that Respondent furnish the Union with copies of the1982 and 1984 purchase and/or sale agreements,indicat-ing the Union needed the documents to enable it to prop-erly represent the bargaining unit employees.Prior indi-cated Respondent would not furnish the documents.Although Prior testified McFarland informed the Re-spondent negotiators that they could not proceed withthe effects bargaining unless the purchase and/or salesagreements were produced, the record reveals that, infact,thepartiesproceededwith their negotiations.During the course of the meeting,they discussed ac-crued employee vacations,and some information in theform of a computer printout was given to the Union.Apparently, there wassome discussionof the fact thatthe trustees of the pension plan were to furnish the par-tieswith estimates of the pension rights of employees,and the parties discussed how final inventory would betaken and how the employees would be paid.At some point during the meeting, Attorney Weinbergsought to indicate what information the Union was seek-ing and the reasons for its requests. He first referred tosection 21.3 of the parties' contract which provides:The Employeragrees not to enter into any agree-ment or contract with his employees, individuallyor collectively, which in any way conficts with theterms and provisions of the Agreement. The Em-ployer is permitted to make and enforce anyreason-able Companyruleswhich do not conflict with theprovisions of this Agreement. The Local Unionsshall be furnished a copy of suchrules and unlessprotested by the Local Union in writing within ten(10)working days after receipt, such rules shallbecome effective. Any Union protest under thisSection which cannot be resolved between the par-ties shall be processed through the regular griev-ance procedure of this Agreement, including the ar-bitration.After quoting the section, he informed Prior the Unionwould like to have a copy of therulespromulgated byRespondent. Prior, who indicated during his testimonythatRespondent had promulgated no rules pursuant tothe provision, informedWeinberg he would have tocheck withhis legal counsel regarding the request. Wein- 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDberg then quoted section 13.1 of the contract, which pro-vides:AllEmployer rights, functions, responsibilitiesand authority not specifically surrendered or modi-fied by the express terms of this Agreement are re-tained by the Company and remain within therights ofmanagement.After quoting the provision, Weinbergclaimshe indicat-ed the Union wanted Respondent's employee manual topermit the Union to ascertain how Respondent was treat-ing nonbargaining unit employees on termination. Prior,who testified Respondent had no employee manual appli-cable to union employees but had a companywide policymanual covering exempt and nonexempt nonunion em-ployees which defined their benefits,againindicated hewould have to check withlegal counselbefore he wouldattempt to comply with the Union's request.2 Weinbergnext paraphrased section 32.5 of the contract which pro-vides:Action for delinquent contributions may be insti-tuted by the Union, the Local Union, the Area Con-ference or the Trustees. Employers who are delin-quent must also pay all attorney's fees and cost ofcollection.Weinberg indicated the Union was requesting the 1982and 1984 purchase agreements between Respondent andHinky Dinky and/or the Cullum Companies for severalreasons.Among those reasons were: (1) a need by theUnion to determine what rights the bargaining unit em-ployees would have with respect to seniority, layoff, andrecall;3 and (2) a need to ascertain which entity wasliable for an alleged $2.3 million liability under theERISA legislation due to the fact that Hinky Dinkyand/or Respondent had withdrawn from the CentralStates,Southeast, and Southwest Areas Pension Fundthereby creating an unfunded pension fund delinquencywhich some entity would have to satisfy. Prior testifiedhe informed Weinberg the question of Respondent's li-ability under ERISA was being handled by the corporatelegal department and a position had already been estab-lished with the Central Conference of Teamsters.Finally, at some point, Weinberg made reference to aNebraska statute which required that employees be noti-2Considerable confusion exists concerning the requestfor the employ-ee manual Younger and Thompson indicatedthey thought they saw agold document with the words"Employee Manual"printed in blue inPrior'sbriefcase during the meetingYounger indicatedthe describeddocument was the documenttheywererequestingPrior testified theonly gold document with blue letteringhe everpossessed was a Team-stersmanual Noting that Weinberg testified he later inquired at a unionmeeting whetherany of thebargaining unit members had been given anemployeemanual by Respondent,I suspect he was asking for any manualapplicable to bargaining unitemployeesduring the meeting I am satisfiedno such document exists In any event,the record reveals Weinberg sub-sequently obtained an employee manual applicable to nonunitemployeesemployed at the Omahafacilitywhich describes the benefits they re-ceivedas employees8Younger indicated during his testimony that whenHinky Dinky con-veyed toRespondent,bargaining unit employeesenjoyedunlimited recallrights,buttheywere restricted to a year or two underthe Union's con-tract with Respondent,he furtherindicated the Union considered the em-ployeesto bein layoffstatusfrom both Hinky Dinky andRespondentfeedwithin 10 days after termination of their rights toconvert groupinsurancecoverage to a private plan. Hedid not expressly indicate that he sought any specificdocument to permit the Union to ascertain whether Re-spondent intended to comply with the insurance notifica-tion requirement.At the conclusion of his testimony, Union CounselWeinberg placed in evidence as Charging Party's Exhibit3 a warranty deed with attachments which reveals thaton September 25, 1984, Super Valu Stores, Inc. con-veyed the Omaha distribution center to American Com-munity Stores Corporation. Prior testified Hinky Dinky,Cullum Companies, and the grantee named in the deedare all one and the same.It is undisputed that neither Respondent nor HinkyDinky operated the Omaha distribution center from Sep-tember 21, 1984, through the date of the hearing held inthis proceeding.The recordsuggest thatthe propertyhas been conveyed by American Community Stores Cor-poration to Nash-Finch, but no documentary evidencewas offered to establish that such is a fact.B. Analysis and ConclusionsThe general legal principles applicable in cases such asthe case sub judice were recently set forth inBohemia,Inc.,272 NLRB 1128, 1129 (1984), in which the Boardstated:It is well established that an employer must providea union with requested information "if there is aprobability that such data is relevant and will be ofuse to the union in fulfilling its statutory duties andresponsibilities as the employees' exclusive bargain-ing representative."AssociatedGeneral Contractorsof California,242 NLRB 891, 893 (1979), enfd. 633F.2d 766 (9th Cir. 1980);NLRB v. Acme IndustrialCo., 385 U.S. 432 (1967). The Board uses a liberal,discovery-type standard to determine whether infor-mation isrelevant, or potentially relevant, to requireitsproduction.NLRB Y. Truitt Mfg. Co.,351U.S.149 (1956). Information about terms and conditionsof employment of employees actually representedby a union is presumptively relevant and necessaryand is required to be produced.Ohio Power Co., 216NLRB 987 (1975), enfd. 531 F.2d 1381 (6th Cir.1976). Information necessary for processing griev-ances under a collective-bargaining agreement, in-cluding that necessary to decide whether to proceedwith a grievance or arbitration, must be provided asitfallswithin the ambit of the parties' duty to bar-gain.NLRB v. Acme Industrial,supra;BickerstaffClay Products,266 NLRB 983 (1983).However, when a union's request for informationconcerns data about employees or operations otherthan those represented by the union, or data on fi-nancial,sales,and other information, there is nopresumption that the information is necessary andrelevant to the union's representation of employees.Rather, the union is under the burden to establishthe relevance of such information.Ohio Power,supra. SUPERVALU STORESThe complaint in the instant case alleges that Respond-ent violated the Act by refusing to furnish the Unionwith a copy of the purchase agreement by Super Valuwherein it acquired the distribution center in 1982, acopy of the purchase agreement between Super Valu andCullum Companies, effective September 25, 1984, andthe personnel manual. As the information requested doesnot relate directly to the terms and conditions of employ-ment of the employees represented by the Union, it isnot presumptively relevant to the Union's representationfunction.C. The Employee ManualNoting that Attorney Weinberg requested that Re-spondent furnish the Union with its employee manualwhile discussing section 13.1(rules enabling clause) andsection 21.3 (management-rights clause) of the collective-bargaining agreement and, apparently,immediately afterwitnesses Younger and Thompson thought they saw agold-colored document with blue lettering in Prior'sbriefcase, it appears thatWeinberg was actually request-ing a copy of any employee manual applicable in wholeor in part tobargainingunit employees.My suspicionthat such was the case is enforced by Weinberg's admis-sion that he subsequently sought to ascertain,at a unionmeeting,whether union members had ever received anemployee manual, and Younger's inability, during laterdiscussionswith Prior, to describe the document Wein-berg was seeking.I credit Prior's assertion that Respond-ent has no employeemanualwhich is applicable to itsunion employees.Although it would appear that the allegation that Re-spondent unlawfully refused to give the Union an em-ployee manual should be dismissed because the manualrequested does not exist, the General Counsel argues inher brief that Respondent violated Section 8(a)(5) by re-fusing to give the Union copies of its employee manualswhich define Respondent's relationship withits nonunionemployees. I find the contention to be without merit forseveral reasons.First,Iam unwilling,after carefully reviewing therecord in this case, to find that the Union requested thatRespondent supply it with any employee manual applica-ble to only its nonunion employees. Second, assuming,arguendo, the Union's request made at the September 18meeting was broad enough to be construed as a requestfor information relating to nonunit employees, I find thattheUnion's announced reason for requesting the infor-mation-a desire to ascertain how Respondent was treat-ing nonunionemployees when closing the Omaha distri-bution center-is insufficient to establish that such em-ployee manual was relevant to the Union's performanceof its effects bargaining function. Finally, I note that therecord reveals the Union had obtained the employeemanual which describes the benefits received by Re-spondent's nonunionemployees prior to the hearing inthis proceeding.In sum,for the reasons set forth above, I recommendthat the allegation that Respondent violated Section8(a)(5) by failing to furnish the Union with an employeemanual be dismissed.25D. The 1982 and 1984 AgreementsThe record reveals that the Union requested the 1982and 1984 purchase and/or sales agreements between Re-spondent and the Cullum Companies for three reasons:(1) to permit the Union to more effectively represent unitemployees in effects bargaining; (2) to permit the Unionto ascertain the seniority, layoff, and recall rights of unitemployees subsequent to the closing of the distributioncenter; and (3) to permit the Union to ascertain whichcorporation, if any, was liable foran alleged$2.3 millionowing to Central States, Southeast, and Southwest AreasPension Fund by virtue of the Employment RetirementInvestment Security Act (ERISA).In agreementwith Respondent, I find the first statedreason for requesting the agreements between Respond-ent and a third party is, standing alone, inadequate. TheUnion's theory of relevance must be reasonably specific;general avowals of reliance such as "to bargain intelli-gently"and similar boilerplate are insufficient.SouleGlass & Glazing Co. v. NLRB,652 F.2d 1055, 1099 (1stCir. 1981).With respect to the Union's claim that it needed theagreements to determine the seniority, layoff, and recallrights of bargaining unit employees, I note that Adminis-trativeLaw Judge Shapiro, with subsequent Board ap-proval, found inWestwood Import Co.,251 NLRB 1213,1226-1227 (1980), that, in a successor situation, a union isentitled to sales information which would shed light onthe question of whether the new employer was a differ-ent employer than its predecessor and, if so, whether it isa successor employer for the purposes of collective bar-gaining.Although the General Counsel cites and reliesonWestwood Import Co.,supra,I find theinstant situa-tion is factually distinguishable. Here, all the bargainingunit employees were terminated on September 21, 1984,and the record clearly reveals the Union was aware ofthe fact that Hinky Dinky had no intention of reopeningthe facility and rehiring the former Respondent employ-ees. Instead, Hinky Dinky apparently indicated it intend-ed to sell the facility. In the circumstances, it appears theemployees represented by the Union had no seniority,layoff, or recall rights. That being the case, I find theGeneral Counsel has failed to show that the requestedagreements were relevant to the seniority, layoff, andrecall rights of the bargaining unit employees.As noted, the Union's last stated reason for requestinginformation pertaining to the 1982 and 1984 transactioninvolving the Omaha distribution center is its claim thatthe information is relevant to a determination of whichentity, if any, is liable for unfunded liability due to thepension fund. Respondent strenuously argues that theLocal Union is not entitled to the information requestedbecause: (1) Local 554's duty with respect to the pensionfund is solely to ensure that signatory employers fulfilltheir obligation to make the weekly contributions of $51per full-time employees to the fund; (2) the trustees ofthe fund, rather than Local 554, would be the party enti-tled to institute an action to recover unfunded liabilityamounts due under ERISA; and (3) the Union has failedto prove that Respondent's failure to satisfy any unfund- 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDed liability to the fund would affect the pension rights ofbargaining unit employees.Patently,the pension rights of the bargaining unit em-ployees employed by Respondent through September 21,1984, are matters which relate directly to the terms andconditions of employment of the employees.Moreover,the record in this case reveals that Respondent's bargain-ing unit employees were seeking,after receiving notifica-tion that the Omaha distribution center was to be closed,to ascertain whattheywere entitled to receive as a resultof the prior participation by Hinky Dinky and Respond-ent in the Central States Pension Fund.Although Re-spondent contends the General Counsel and the Unionhave failed to show that a single employer's failure tosatisfy itsmonetary obligationsto themultiemployerfund would have any effect on the benefits that employ-er's employees would receive from the fund, commonsense causes one to conclude that the failure of individ-ual participating employer members to make a requiredcontribution would affect all beneficiaries of the fund.In the instant situation,Respondent repeatedly in-formed the Union that it was going to reconvey the dis-tribution center to Hinky Dinky and/or the CullumCompanies. In fact, the record reveals that informationwas not truthful as the property was conveyed to Ameri-can Community Stores Corporation. The Unionclaims itnow needs to inspect the 1982 and 1984 documentswhich would reveal the details of the transactions in-volving the alleged transfers of the Omaha distributionCenter to permit it to determine what entity is liable forthe payment of certain unfunded liability to the fund. Inthe circumstances, I find that General Counsel has dem-onstrated that the information requested is relevant tothe Union's obligation to attempt to ensure that the em-ployers of the bargaining unit employees make requiredcontributions to the pension fund. In my view, Respond-ent has failed to demonstrate that it had a legitimate busi-ness reason for refusing to furnish the information re-quested. By engaging in such action, I find it has violat-ed Section 8(a)(l) and (5) of the Act as alleged.Here, as inWestwood Import Co.,supra, the Respond-ent isnot obligated to furnish the Union with all infor-mation concerning the 1982 and 1984 transactions in-volving the Omaha distribution center. It is obligated,however, to furnish that information which sheds lighton the obligation of Respondent, Hinky Dinky, theCullum Companies, or American Community StoresCorporation's obligation to satisfy their ERISA's obliga-tions to the pension fund.CONCLUSIONS OF LAW1.Respondentisan employerengaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.2.The Unionis a labor organizationwithin the mean-ing ofSection 2(5) of the Act.3.All checkers, receiving clerks, forklift operators,freezer employees, cigaretteroom employees,warehouseemployees, light warehouseemployees,sanitation em-ployees, city drivers, and country drivers employed byRespondent at its Omaha,Nebraska facility but EX-CLUDING office clerical employees,guards and super-visors as defined in the Act constitute a unit appropriatefor the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.4.At all times material, the Union has been the exclu-sivebargaining representativeof the employees in theaforesaid appropriate unit.5.By failing since September10, 1984, to furnish theUnion withinformationwhichis relevant to itsfunctionsas the bargaining representativeof itsemployees, Re-spondenthas violated Section8(a)(1) and(5) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed4ORDERThe Respondent, Super Valu Stores, Inc., Omaha, Ne-braska,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to furnish the Union with information re-gardingthe 1982 and 1984 purchase and/or sale of theOmaha distribution center which sheds light on the obli-gation of Respondent, Hinky Dinky, the Cullum Compa-nies,or American Community Stores Corporation to sat-isfytheirERISAobligationsto the CentralStates,Southeast,and Southwest Areas Pension Fund.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Mail signedand dated copies of the attached noticemarked "Appendix" to all employees on its payroll as ofSeptember 10, 1984, to their last known address.5 Copiesof such notices, to be furnished to Respondent by theRegional Director for Region 17, after being duly signedand dated by Respondent's representative, shall bemailed by Respondent immediately upon receipt thereof.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations not specificallyfound herein.* If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses5 If this Order is enforced by a judgmentof a United States court ofappeals, the words in the notice reading"Posted byOrder of theNation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board " SUPERVALU STORES27APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THE.NATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe NationalLaborRelations Board has found that weviolated the NationalLaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOTrefuse to bargain with General Drivers& Helpers Union,Local 554,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America by refusing to supply relevant infor-mation to the Union on request.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL furnish the above-named Union with infor-mation concerning our 1982 purchase of the Omaha dis-tribution center and our 1984 sale of the facility, whichsheds light on the obligation,if any, of theparties tosuch purchase and/or sale to pay an alleged unfunded li-ability to the Central States, Southeast, and SouthwestAreas Pension Fund.SUPER VALUSTORES, INC.